Citation Nr: 1438831	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome.

3.  Whether a substantive appeal was received as to a June 2009 rating decision that denied service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to February 1992, December 2003 to March 2005, and October 2007 to January 2009.  He was also a member of the Army National Guard with periods of active duty for training (ACDUTRA), to include from July 1986 to November 1986 and November 1995 to April 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied entitlement to service connection for arthritis of the lower back.  This case is also before the Board on appeal from a December 2010 rating decision that granted service connection for irritable bowel syndrome (IBS) with an evaluation of 10 percent from the date of service connection on March 11, 2010.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the evidence contained in the Veteran's electronic claims files in addition to the evidence contained in the paper claims files.

Subsequent to the certification of the appeal, the Board received additional pertinent evidence, in regards to the low back disability and IBS that was not initially considered by the RO; however, this evidence may now be considered by the RO on remand.

The issues of entitlement service connection for a low back disability and entitlement to a rating in excess of 10 percent for IBS are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied entitlement to service connection for TBI.  

2.  The Veteran filed a timely notice of disagreement (NOD) in February 2010. 

3.  The RO issued a statement of the case (SOC) in December 2010.

4.  The Veteran thereafter stated in a January 2011 NOD that he had a letter of disagreement regarding his TBI claim.  

5.  The Board requested that the Veteran clarify whether this statement was a substantive appeal, required to continue the appeal process for this issue, in correspondence dated May 2014.  To date, the Veteran has not replied. 


CONCLUSION OF LAW

The criteria for a substantive appeal for the issue of entitlement to service connection for a TBI have not been met.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I. Duties To Notify And To Assist

The timeliness and adequacy of a substantive appeal is a jurisdictional matter and is governed by the interpretation of law, and not on the underlying facts or development of the facts.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no application.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The Board notes it made an attempt to notify the Veteran of the jurisdictional problem and afford him the procedural safeguards of notice.  The March 2014 letter was sent to the Veteran's last known address, but he did not respond.  

II. Substantive Appeal Laws and Regulations

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2013).

A substantive appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the agency of original jurisdiction in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2013).  The substantive appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.  See 38 C.F.R. § 20.302.  Extensions of time for filing a substantive appeal may be granted for good cause.  See 38 C.F.R. § 20.303 (2013).

Questions as to timeliness or adequacy of the substantive appeal shall be determined by the Board.  The Board may dismiss any appeal over which it determines it does not have jurisdiction.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101 (2013).

In a June 2009 rating decision, the RO denied entitlement to service connection for TBI, and the Veteran filed a timely NOD in February 2010.  The RO issued an SOC in December 2010, continuing to deny the claim.  The Veteran thereafter stated in a January 2011 NOD that he had a letter of disagreement regarding his TBI claim.  The Board requested that the Veteran clarify whether this statement was intended to be a substantive appeal, required to continue the appeal process for this issue, in correspondence dated May 2014.  To date, the Veteran has not replied. 

Having reviewed the record in its entirety, the Board finds that the Veteran failed to submit a substantive appeal with respect to the June 2009 rating decision that denied entitlement to a TBI.  Rule 202 clearly conveys that a substantive appeal consists of a properly executed VA Form 9 or correspondence indicating the issues that the veteran wishes to appeal.  38 C.F.R. § 20.202 (2013).  The Veteran only referenced his earlier "Disagreement" concerning the TBI; he did not show an intent to perfect an appeal and provided no arguments relative to that issue.  

Therefore, the Board must dismiss the claim for entitlement to service connection for TBI on the basis that a substantive appeal was not received regarding this issue.  Absent a timely filed substantive appeal, or a timely request for an extension of time for submission, the Board is without jurisdiction to adjudicate the claim, and this matter must be dismissed.  38 C.F.R. § 20.101.  The law and regulations are controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As a substantive appeal was not timely filed, the Board lacks jurisdiction to consider the claim of entitlement to service connection for TBI; and, the appeal is dismissed.



REMAND

Low Back

The Veteran claims that his low back disability is related to or caused by his service.  Specifically, he reported back problems while on active duty during his first tour in Iraq and that he had worsening problems during his second tour due to workloads and convoys in which he wore body armor.  He also asserts that climbing the terrain and riding in Humvees with this equipment took a toll on his back.

As noted above, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability due to disease or injury incurred or aggravated during periods of ACDUTRA or injury incurred or aggravated during inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.6(d) (2013).

The appellant testified in March 2012 that he was still serving with the National Guard.  Therefore, the Board finds that additional development is required to obtain any outstanding records.  

The Board also notes that the Veteran has not been afforded a VA examination in response to his claim for a low back disability.  However, the appellant testified before the undersigned VLJ, and stated to examiners, that this disability had its onset in active service.  VA examination is therefore warranted.


IBS

The Veteran's most recent VA examination to determine the degree of severity of his service-connected IBS was performed in June 2010.   In correspondence to VA and testimony before the undersigned VLJ, the appellant noted symptoms to include diarrhea, constipation, and abdominal pain, indicating that his disability may have worsened since his last examination.  

In light of this evidence suggesting that the Veteran's service-connected IBS may have increased in severity since the most recent VA examination, the Board has determined that the appellant should be afforded a VA examination to determine the current degree of severity of the service-connected IBS.   

Finally, the record and the appellant's testimony indicate that he received additional treatment from J. Brixey, D.O. and R. Hill, M.D.  Therefore, the Board finds that additional development is required to determine if there are outstanding medical records.  

Accordingly, this case is remanded for the following actions:

1.  The appellant should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the disabilities on appeal during the period of these claims, to specifically include records from J. Brixey, D.O. and R. Hill, M.D.

2.  Obtain any outstanding VA treatment records pertaining to the Veteran.

3.  Obtain any outstanding service treatment records and service personnel records from the U.S. Army National Guard, with regard to his continuing service, that have not been secured for inclusion in the record.

4.  Ensure that information is obtained and associated with the record concerning the dates of active duty from 2011 on.

5.  Then, the RO or the AMC should arrange for the appellant to be afforded a VA examination in order to ascertain the nature and etiology of the claimed back disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the appellant's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the claimed back disability had its onset during a period of active duty.  The Veteran asserts that his back disability was incurred during service in Iraq from 2004 to 2005 and in 2008 as he had to wear a full combat load and individual body armor every day.  He asserts that climbing the terrain, riding in Humvees for long periods of time and wearing the heavy equipment while performing his duties as an Engineer on construction sites every day took a toll on his back.    

The examiner should provide an opinion as to whether the disorder clearly and unmistakably (obviously, manifestly, and undebatably) existed prior to the period of service from October 2007 to January 2009.  

If so, is it clear and unmistakable (obvious, manifest, and undebatable) that the disorder  underwent no permanent increase in severity during that period of active duty or that any increase was due to the natural progress of the disorder.  In this regard, the Veteran asserts that he had back problems during his first tour in Iraq and worsening problems during his second tour.

In answering each of the questions posed above, the examiner is advised that the appellant is competent to report injuries and symptoms in service.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

6.  The RO or the AMC should arrange for the appellant to be afforded a VA examination in order to ascertain the current severity of the service-connected IBS.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

7.  The RO or the AMC should undertake any additional development it determines to be warranted.

8.  Then, the RO or the AMC should adjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


